Citation Nr: 1411852	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-25 745	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for periodontal disease, claimed as dental condition.

2.  Entitlement to service connection for tinea pedis, claimed as skin rash.

3.  Entitlement to service connection for left eye blemish.

4.  Entitlement to service connection for onychomycosis, claimed as dark toenails.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In his September 2011 substantive appeal, the Veteran requested a Board hearing.  A hearing was scheduled for March 13, 2014, but on March 12, 2014 the Veteran requested it be cancelled.  As such, his hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  On March 12, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, requesting a withdrawal of the appeal of the issue of entitlement to service connection for periodontal disease.

2.  On March 12, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, requesting a withdrawal of the appeal of the issue of entitlement to service connection for tinea pedis.

3.  On March 12, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, requesting a withdrawal of the appeal of the issue of entitlement to service connection for left eye blemish.

4.  On March 12, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, requesting a withdrawal of the appeal of the issue of entitlement to service connection for onychomycosis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for periodontal disease by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for tinea pedis by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for left eye blemish by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for onychomycosis by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement from the Veteran's representative received by the Board on March 12, 2014, the Veteran withdrew his appeals seeking service connection for 1) periodontal disease, 2) tinea pedis, 3) left eye blemish, and 4) onychomycosis; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal of the issue of entitlement to service connection for periodontal disease is dismissed.

The appeal of the issue of entitlement to service connection for tinea pedis is dismissed.

The appeal of the issue of entitlement to service connection for left eye blemish is dismissed.

The appeal of the issue of entitlement to service connection for onychomycosis is dismissed.



		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


